DETAILED ACTION
1.	Claims 1-16 of U.S. Application 16/385986 filed on March 17, 2021 are presented for examination. Claims 13-16 are withdrawn.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Claims 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on April 16, 2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
6.	Claim 5 is objected to because of the following informalities:  
Claim 5, lines 2-3, “wherein the the monolithic sliding track component” should be -- wherein the monolithic sliding track component --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medney (U.S. Patent No. 2967283).
	Regarding claim 1, Medney discloses (see figs. 5, 8 and 13 below) a monolithic sliding track component (40, 22, 24, 26, 18, 28, see fig. 13, col. 1: 59-72, col. 3: 27-31) comprising: 
a plurality of sliding tracks (22, 24), each shaped as a hollow cylinder (since tracks 22, 24 are donut shaped see figs. 7 and 8, col. 4: 16-22) having an outer side (see annotated fig. 13 below), an inner side (see annotated fig. 13 below), and a center axis (rotational axis, see col. 1: 20-25, col. 4: 15-20), a plurality of struts (see annotated fig. 13 below), at the inner sides of the sliding tracks (22, 24), interconnected with one another to hold the sliding tracks (22, 24) in a fixed spatial relation (col. 3: 1-59), 
wherein the monolithic sliding track component (40, 22, 24, 26, 18, 28) includes a metal or an electrically conductive material (col. 3: 1-59).

    PNG
    media_image1.png
    524
    1036
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    441
    698
    media_image3.png
    Greyscale

Regarding claim 2/1, Medney discloses (see figs. 5, 8 and 13 above) a plurality of layers (track component 22, 24 formed of a plurality of coated layers and electroplated layers, see col. 2: 65-72, col. 3: 1-59) that have been molded, sintered (molded or sintered are considered product by process limitations, the processes of molding or sintering are not given patentable weight in this apparatus claim.  Though formed of a different process Medney teaches a plurality of layers thermally connected together, see below for product by process MPEP citation), or thermally connected together (col. 2: 65-72, col. 3: 1-59).
The Examiner points out the limitation of “molded” and “sintered” are considered as a product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the 
Regarding claim 3/1, Medney discloses (see figs. 5, 8 and 13 above) at least one connector (44) that is in electrical contact and in mechanical contact with at least one of the sliding tracks (22, 24), the at least one connector (44) extending parallel to the center axis aside from the center axis (col. 4: 1-15).
Regarding claim 4/1, Medney discloses (see figs. 5, 8 and 13 above) the monolithic sliding track component (40, 22, 24, 26, 18, 28) is a 3D-printed component (3D-printed component is considered a product by process limitation, the process of 3D-printing is not given patentable weight in this apparatus claim.  Though formed of a different process Medney teaches the sliding track component apparatus, see below for product by process MPEP citation) (col. 2: 65-72, col. 3: 1-59).
The Examiner points out the limitation of “3D-printed component” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
claim 5/4/1, Medney discloses (see figs. 5, 8 and 13 above) the monolithic sliding track component (40, 22, 24, 26, 18, 28) is a result of any one of Electron Beam Melting (EBM), Laser-engineered Net Shaping (LEMS), Selective Laser Melting (SLM), and Selective Laser Sintering (SLS) (EBM, LEMS, SLM and SLS are considered a product by process limitations, these processes are not given patentable weight in this apparatus claim.  Though formed of a different process Medney teaches the monolithic sliding track component apparatus, see below for product by process MPEP citation) (col. 2: 65-72, col. 3: 1-59).
 The Examiner points out the limitations of “Electron Beam Melting (EBM), Laser-engineered Net Shaping (LEMS), Selective Laser Melting (SLM), and Selective Laser Sintering (SLS)” are considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claim 6/1, Medney discloses (see figs. 5, 8 and 13 above) at least one fracture element (fracture element is the hole or bore that is formed in a strut to break up the electrical connection between the appropriate electrical track 22, 24 and rod 28, see col. 3: 35-43) between at least one of a strut (see annotated fig. 5 above) of the plurality of struts (see annotated fig. 5 above) and at least one connector (44) that in electrical contact and in mechanical contact with at least one of the sliding tracks (22, 
Regarding claim 8/1, Medney discloses (see figs. 5, 8 and 13 above) at least one of the sliding tracks (22, 24) of the plurality of siding tracks (22, 24) comprises a sliding surface that is coated or plated or bare (bare exposed surface, see col. 3: 30-35).
Regarding claim 10/1, Medney discloses (see figs. 5, 8 and 13 above) a main support component (28), wherein the plurality of struts (see annotated fig. 13 above) is connected to the main support component (28) (col. 3: 30-59).
Regarding claim 11/10/1, Medney discloses (see figs. 5, 8 and 13 above) the main support component (28) is a rod oriented along the center axis (fig. 13; col. 3: 30-59).
Regarding claim 12/11/10/1, Medney discloses (see figs. 5, 8 and 13 above) a slipring module (title) comprising an insulating body (20) and the monolithic sliding track component (40, 22, 24, 26, 18, 28), wherein the monolithic sliding track component (40, 22, 24, 26, 18, 28) is at least partially embedded into the insulating body (20) (col. 3: 21-35).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medney in view Osawa et al (Osawa) (U.S. PGPub No. 20140084745).
Regarding claim 7/1, Medney teaches the device of claim 1 but does not explicitly teach at least one of the sliding tracks of the plurality of sliding tracks comprises at least one holding structure that includes at least one of a recess and a protrusion.
However, Osawa teaches (see fig. 11 below) at least one of the sliding tracks (120) of the plurality of sliding tracks (120) comprises at least one holding structure (121-123) that includes at least one of a recess (122) and a protrusion (121) (¶ 63 to ¶ 67; ¶ 94) in order to increase the engagement force between the track and the insulation (Osawa, ¶ 94).

    PNG
    media_image4.png
    460
    883
    media_image4.png
    Greyscale

.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Medney in view Rector (U.S. Patent No. 3126596).
Regarding claim 9/1, Medney teaches the device of claim 1 but does not explicitly teach at least one of the sliding tracks of the plurality of sliding tracks comprises at least one V-groove formed in a sliding surface of said sliding track from the plurality of sliding tracks.
However, Rector teaches (see fig. 2 below) at least one of the sliding tracks (42-45) of the plurality of sliding tracks (42-45) comprises at least one V-groove (48) formed in a sliding surface of said sliding track from the plurality of sliding tracks (col. 3: 18-25) in order to provide guide means for brushes, thereby improving dependability (Rector, col. 3: 18-25).

    PNG
    media_image5.png
    321
    897
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Medney and provide at least one of the sliding tracks of the plurality of sliding tracks comprises at least one V-groove formed in a sliding surface of said sliding track from the plurality of sliding tracks as taught by Rector in order to provide guide means for brushes, thereby improving dependability (Rector, col. 3: 18-25).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	McGall (U.S. Patent No. 2961385) teaches a slip ring and method of forming the slip-ring on a suitable insulating form such as, a cylinder having annular grooves formed therein and having a central hole, or a flat insulating support.  The invention has particular reference to a method of electro-plating conductive material on such a form in a manner which prevents subsequent conductor movement relative to the support, and insures a reliable electrical connection to an axial conductor.

		Terada et al (U.S. Patent No. 6836049) teaches commutator segments that are divided into a plurality of groups, each of which includes two or more of the commutator segments. Generally planar short-circuiting parts are respectively provided to the groups of the commutator segments and are located radially inward of the commutator segments in such a manner that the short-circuiting parts are spaced one after the other in an axial direction of the commutator. Each short-circuiting part is seamlessly and integrally formed with and is electrically connected to a corresponding sub-element of each commutator segment of a corresponding one of the groups of the commutator segments, and at least one of the short-circuiting parts is located within an axial extent of at least one of power supply brushes measured in the axial direction of the commutator. A dielectric body securely holds each commutator segment and each short-circuiting part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834